
	

114 HR 3884 IH: Veterans Collaboration Act
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3884
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Mr. Wittman introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To direct the Secretary of Veterans Affairs to carry out a pilot program to promote and encourage
			 collaboration between the Department of Veterans Affairs and nonprofit
			 organizations and institutions of higher learning that provide
			 administrative assistance to veterans.
	
	
 1.Short titleThis Act may be cited as the Veterans Collaboration Act. 2.Pilot program on collaboration with nonprofit organizations (a)In generalThe Secretary of Veterans Affairs shall carry out a two-year pilot program to promote and encourage collaboration between the Department of Veterans Affairs and nonprofit organizations and institutions of higher learning. In carrying out the pilot program, the Secretary shall emphasize collaboration with—
 (1)veterans service organizations that provide personnel with appropriate credentials to assist veterans in filing claims and appeals with the Department for disability compensation; and
 (2)educational institutions that provide pro bono legal assistance to veterans. (b)MetricsThe Secretary shall establish metrics to determine which organizations and institutions provide the best service to veterans and seek to encourage such organizations and institutions to participate in the pilot program.
 (c)LocationThe Secretary shall carry out the pilot program in States with the highest veteran populations, as determined by the Secretary.
 (d)Use of social mediaIn carrying out the pilot program, the Secretary shall use social media to promote the collaboration efforts carried out under the pilot program and to notify veterans of such collaborations. Quarterly reports will be provided to members of the Veterans’ Affairs Committee that document the reach of the social media efforts and the number of veterans who use the program.
 (e)ReportsNot later than 30 days after the end of a fiscal quarter, the Secretary shall submit to the Committees on Veterans’ Affairs of the Senate and the House of Representatives a report on the pilot program, including the use of social media under subsection (d) and the number of veterans who receive administrative assistance from organizations and institutions through the program.
			
